STRINGER, Judge.
Rudolph Harris, an inmate in the Har-dee Correctional Institution, seeks review of the trial court’s order dismissing his petition for name change with prejudice. The trial court determined that Harris lacked standing to seek a name change pursuant to section 68.07(2)(k), Florida Statutes (2005), because his civil rights were suspended when he was incarcerated. Harris correctly argues that section 68.07(2)(k) does not apply to him because he was convicted before the effective date of the statute. See In re Name Change Petition of Mullin, 892 So.2d 1214, 1215 (Fla. 2d DCA 2005). Accordingly, the trial court erred in summarily dismissing Harris’ petition for name change.
Reversed and remanded.
SILBERMAN and KELLY, JJ., Concur.